In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________

                     No. 02-21-00063-CV
                ___________________________

THE INDEPENDENT EXECUTORS OF THE ESTATE OF PETER CARLSON
 KERN, DAN FLAGG, JOHN COCHRAN, AND BEN LIPMAN, Appellants

                                V.

                423 COLONY, LTD., Appellee


                On Appeal from the Probate Court
                       Denton County, Texas
                Trial Court No. PR-2014-00040-03


               Before Kerr, Birdwell, and Bassel, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Motion to Dismiss Their Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: November 4, 2021




                                           2